BROWN, Justice,
dissenting, in which ROONEY, Justice, joins.
Appellant Burton was employed as a foreman for Davis Oil Company; while working he was seriously injured when a gas pressure regulator exploded. The regulator was installed several months before the accident under the direction of appellant. At the time the regulator was installed, appellant was warned that the regulator could not handle the pressure in the well where it was to be used. Nevertheless, he decided to have the regulator installed anyway. The regulator exploded as a result of high pressure beyond its capacity.
After all evidence was heard, the trial court granted a motion for directed verdict on the issue of supervisor A.J. Deans’ gross negligence, but submitted the issue of Deans’ ordinary negligence to the jury. The jury returned a verdict finding no negligence on the part of any defendants.
I
The majority find the trial court committed reversible error in directing a verdict on the issue of A.J. Deans’ gross negligence. It should be emphasized that the jury found Deans, as well as all of the defendants, not guilty of even ordinary negligence. Yet, the majority determines that there was sufficient evidence of gross negligence to submit the issue to the jury. The majority opinion states:
“ * * * These facts are adequate for purposes of structuring an issue for the jury and sufficient to remove the question as being one of law for the court. The trial court therefore erred when it directed the verdict in favor of Deans on the issue of his gross negligence.”
*1147It is difficult to see how the majority can make such a determination when the directed verdict came at the close of all the evidence and the jury found Deans not guilty of even ordinary negligence. This fact alone should be sufficient to establish lack of error in directing a verdict on this issue.
Ordinary and gross negligence differ in degree and the line that separates them is blurred. Gross negligence has been characterized as “an unhappy term of ill-defined content.” Danculovich v. Brown, Wyo., 593 P.2d 187 (1979); and Prosser, Torts, p. 10 (4th ed. 1971). Gross negligence is an indifference to present legal duty and utter forgetfulness of legal obligations. It must be determined from the facts and circumstances in each case. Knudson v. Hilzer, Wyo., 551 P.2d 680 (1976).
Appellant’s issue concerning the propriety of granting the motion for directed verdict on the issue of A.J. Deans’ gross negligence is founded on the allegation that Deans, appellant’s supervisor, knew of the dangerous high pressure at the well and did nothing to correct it.
To support this allegation the majority opinion quotes the testimony of Wayne Pierce, an individual contractor for Davis Oil, wherein Pierce testified that the well was dangerous. But the majority opinion does not quote Pierce’s later cross-examination, wherein he admitted that he did not consider the well dangerous, and that it could be assumed that Deans did not consider the well dangerous either:
“Q. Why did you consider this well dangerous?
“A. I didn’t really consider the well
dangerous.
“Q. Okay. So can we assume A.J. Deans didn’t consider it dangerous either?
******
“A. Not to a dangerous state. * * * ”
In light of such testimony, it would be impossible for a jury to find Deans guilty of gross negligence. Gross negligence requires more than mere inadvertence or inattention; it is an extreme departure from the ordinary standard of care. Gross negligence infers positive or affirmative conduct, not conduct which is passive or negative. 65 C.J.S. Negligence § 8(4), pp. 540-541 (1966). In the face of only a questionable suggestion of Deans’ negligence, I think the trial court was correct in finding insufficient evidence of gross negligence and in directing a verdict on this issue. The correctness of the court’s holding was confirmed by the jury finding that Deans was not guilty of even ordinary negligence.
On the other hand, there was definite evidence of appellant’s negligence. The regulator in question was installed upon appellant’s insistence after appellant had been advised that a high pressure regulator should be used to lessen the danger of the high pressure. Appellant was a field foreman and knew of the high pressure building in the annulus since he worked with the wells daily. Appellant insisted on the “Big Joe” regulator because he stated he could not get enough gas out of a high pressure regulator. Joe Hood of H & H installed the regulator after advising appellant it was unsafe to use on the high pressure well. Mr. Hood testified:
“Q. Now, did you discuss this hook up with Mr. Burton prior to the time that you installed it?
“A. Yes, I did.
“Q. And what did that discussion consist of?
“A. He asked me to put on a Big Joe Regulator on this well head, and I discussed with him the dangers involved because this was not high enough pressure equipment for the pressure on the well head.
“Q. Did you try to talk Mr. Burton out of not installing that piece of equipment? “A. Yes, I sure did.
“Q. And what did he say in response to that?
*1148“A. I asked him to put on a — why he didn’t put on a high pressure regulator. He said out of this Big Joe — I can’t get enough gas out of a high pressure regulator.
“Q. Okay. So, your testimony is that you didn’t think that that regulator was sufficient to handle the pressures; is that correct?
“A. That’s right.
“Q. Did Donald Burton indicate to you what he might do to keep that regulator safe?
“A. He told me that the well would be kept blown to a safe pressure.
“Q. Okay. Was that satisfactory to you?
“A. It wasn’t satisfactory, but I had to comply.
“Q. He insisted?
“A. He insisted.”
Given the totality of the circumstances in this case, there was not sufficient evidence of gross negligence on the part of Deans to submit the issue to the jury, and I would affirm the trial court’s directed verdict on the issue of gross negligence.
In Town of Jackson v. Shaw, Wyo., 569 P.2d 1246, 1250 (1977), this court said:
“In reviewing the grant of a directed verdict by a trial court, consideration must be given to all evidence favorable to party against whom the motion is directed, as well as to all reasonable and legitimate inferences which might be drawn therefrom. McCarthy v. Croker, Wyo.1976, 549 P.2d 323; Barnes v. Fernandez, Wyo.1974, 526 P.2d 983; Brennan v. Laramie Newspapers, Inc., Wyo. 1972, 493 P.2d 1044. Whether or not the evidence so viewed is sufficient to create an issue for the jury is solely a question of law to be answered by the trial court. That court must determine whether or not the evidence is such that, without weighing the credibility of the witnesses, or otherwise, considering the weight of the evidence, there is but one conclusion as to verdict which men of reason could reach. Barnes v. Fernandez, supra.
[[Image here]]
See also, Vassos v. Roussalis, Wyo., 658 P.2d 1284 (1983).
Within those guidelines I believe there was no error in granting the directed verdict. The court heard all the evidence before granting the directed verdict, and the jury found Deans not guilty of even ordinary negligence.
II
The majority finds error in the trial court’s reference in the instructions and on the verdict form to those involved in the alleged negligent conduct as “defendants.” The majority also concludes that the trial court erred in instructing the jury that any “defendant” would be liable to the plaintiff if his degree of fault exceeded that of the plaintiff. These determinations by the majority are incorrect for any one of several reasons.
The reasoning of the majority is a play on words. In paragraph after paragraph, the majority confirms what was said in Kirby Building Systems v. Mineral Exploration Company, Wyo., 634 P.2d 342 (1985); and Board of County Commissioners of Campbell County v. Ridenour, Wyo., 623 P.2d 1174 (1981). There we said that the jury must consider the causative negligence of all who participate in the conduct which causes the injury and that negligence must be apportioned to each on a percentage basis. This is proper even if some of the participants are not parties. Recovery by the plaintiff is on a one-to-one basis from those parties whose negligence is greater than his own. Having confirmed our holding in Ridenour and Kirby, the majority then makes a ponderous distinction between the words “actors,” “parties” and “defendants.” Of course, a nonparty or a party no longer involved in the lawsuit because of settlement or otherwise cannot be liable in the lawsuit regardless of jury determination. This is true as a matter of law, not of fact. It makes no difference to a factfinding jury whether the instructions *1149or verdict form refer to those whose fault must be found and apportioned as actors, parties A, B and C, Jones, Smith and Coo-lekranski, or defendants. The jury’s function is to determine fault, if any, and to apportion it among those involved in the tortious conduct.
To suggest that the jury in the present case could not understand the language used in the instructions and on the verdict form does the jury an injustice. Juries are composed of intelligent men and women. To serve as a juror, one must be:
“In possession of his natural faculties, of ordinary intelligence and without mental or physical infirmity preventing satisfactory jury service.”
Additionally, a jury is not concerned with the legal effect of an apportionment. A jury merely apportions fault among those listed on the verdict form. The court then reflects that apportionment in the appropriate manner in its judgment.
Jury instructions must be construed and considered together and a party is not prejudiced by a particular instruction when the matter complained of is covered by another instruction or is cured by reading the instructions together. Cates v. Eddy, Wyo., 669 P,2d 912 (1983); and Wood v. Wood, 25 Wyo. 26,164 P. 844 (1917). Instruction No. 2 began:
“Donald Burton, plaintiff herein, claims damages for injuries he claims he sustained as a result of an accident which occurred on March 8, 1977. Burton will hereinafter be called ‘Burton’ or ‘Plaintiff’, and Fisher Controls Company, a corporation, Olman-Heath, a corporation, A.J. Deans and G. Wayne Pierce, dba Pierce Construction Company will hereinafter be called ‘Fisher’, ‘Olman’, ‘Deans’ and ‘Pierce’ individually, or collectively for convenience, as ‘Defendants’.
“It has been claimed that all of the above were guilty of negligence, and that such negligence, sometimes hereinafter called ‘fault’, was either wholly or partially, a direct cause of the accident and of any injuries and damages sustained by Burton.”
Instruction No. 17 reads:
“It may be necessary to determine the fault of more than one party, even though some of them are not now Defendants in the case, having been dismissed for one reason or another and which shall not concern you in your deliberations, but it does not follow from the fact alone that if one party was at fault that all parties were at fault. “Each party is entitled to a fair consideration of his or its own defense and is not to be prejudiced by the fact, if it should become a fact, that you find against another party. The instructions govern the case as to each party, insofar as they are applicable, to the same effect as if each was the only party in the action, and regardless of whether reference is made to party or parties in the singular or plural forms.
“You will decide as to each party whether that party was at fault and whether such fault, if any, was either wholly or partially, a direct cause of the accident and of any injuries and damages sustained by Plaintiff.” (Emphasis added.)
It cannot be said that a juror “of ordinary intelligence” would not easily conclude from Instruction No. 17, quoted in the majority opinion, and from the verdict form (see fn.l, majority opinion) that percentage of fault, if any, was to be apportioned by the jury among the five participants and that some of the participants may have been dismissed from the lawsuit.
In addition to what has already been said, the majority opinion is incorrect for a second reason. How can there be reversible error founded on apportionment of fault, whether between parties, actors, defendants, or any other designated group, or on a question about the relative degrees of fault between plaintiff and defendants, or parties, or actors, or any other designated group, when the defendants, actors or parties (other than plaintiff) were not negli*1150gent at all? To reason further is unnecessary. The verdict form first asked if there was negligence on the part of Fisher, 01-man, Deans and/or Pierce. The answer was “no.” Therefore, whether they were called defendants, actors or otherwise, makes no difference. If liability could not attach to one or more of them for a different and independent reason, what they were called is of no consequence.
A similar situation arose in ABC Builders, Inc. v. Phillips, Wyo., 632 P.2d 925 (1981). In that case, we held that while it may have been error to include certain parties’ names (Rasters) on a verdict form since they were not tortfeasors and the claim against them was only for contribution, such error was rendered harmless in light of the jury’s finding of no negligence on their part:
“Since it was error for the district judge to include the Rasters on the verdict form, does that constitute such error that we must reverse and send the case back for a new trial or was the error harmless? Rule 7.04, W.R.A.P., declares that ‘[a]ny error, defect, irregularity or variance which does not affect substantial rights shall be disregarded.’ While it was not a function of the jury to make any determination of law, by its finding of zero negligence as to the Rasters it arrived at a finding which caused the ultimate outcome of the case in the court’s final judgment on the verdict to be correct. The result was the same as though the Rasters had not been included on the verdict form. * * ” (Emphasis added.) Id., at 934.
For the foregoing reasons the majority is wrong in concluding that the trial court erred. However, if by some stretch of the imagination the trial court could be said to have erred, the error was harmless. Rule 61, Wyoming Rules of Civil Procedure, provides:
“No error in either the admission or the exclusion of evidence and no error or defect in any ruling or order or in anything done or omitted by the court or by any of the parties is ground for granting a new trial or for setting aside a verdict or for vacating, modifying or otherwise disturbing a judgment or order, unless refusal to take such action appears to the court inconsistent with substantial justice. The court at every stage of the proceeding must disregard any error or defect in the proceeding which does not affect the substantial rights of the parties.”
This rule is merely declaratory of old principles of law established by statute and rules of equity. Robertson v. State Highway Commission, Wyo., 450 P.2d 1003 (1969).
Finally, the majority incorrectly fails to recognize appellant’s waiver of any error in connection with the instructions.
Appellant submitted a proposed jury instruction explaining that Fisher was not a defendant in the case and any damages awarded would be reduced by the amount of negligence attributable to Fisher. This instruction was denied by the court; however, no such instruction was proposed explaining that Pierce also was not a defendant and the effect of finding any negligence attributable to him. If appellant is to be consistent, he should have proposed instructions explaining that both Fisher and Pierce had settled their claims with appellant and the effect of the jury’s finding any negligence attributable to them.
Appellant claims his credibility suffered because the court allowed the jury to consider the alleged negligence of all the defendants even though settlement was reached with some of the defendants prior to trial. Appellant claims this left a false impression with the jury as to who the parties were and the effect of any potential verdict.1
*1151We have held that it is not only a party’s obligation, but his duty to submit a proper instruction to the trial court and without such instruction, he is deemed to have waived any error with respect to that instruction.
“ * * * This court has heretofore observed that the parties not only have this right but this duty, and in the absence of submission of a proper written instruction they are deemed to have waived the claimed error, Logan v. Pacific Inter-mountain Express, Wyo., 400 P.2d 488, 492 [(1965)].” Texas Gulf Sulphur Company v. Robles, Wyo., 511 P.2d 963, 969 (1973).
Such is the spirit embodied in Rule 51, W.R.C.P., which requires objections to instructions be specific and directing the submission of potential instructions to the trial court.2
In discussing Rule 51, W.R.C.P., we stated in Haley v. Dreesen, Wyo., 532 P.2d 399, 402 (1975):
“ * * * When an assignment of error is premised upon an objection to an instruction which has been given the record must contain a clear statement, defining the matter objected to and explaining the grounds of the objection, sufficient to inform the trial judge of possible errors so he may have an opportunity to correct them. While this latter situation does hot always require the submission of the objecting party’s version of a proper instruction, if his objection is to the form or language of an instruction, rather than to the propriety of giving any instruction on the issue, the best way to inform the court of his position is by the submission of his suggested language, in writing if possible.”
Furthermore, the court in Gore v. State, Wyo., 627 P.2d 1384, 1389 (1981), stated:
“ * * * [Ujnless an instruction can be said to have plainly caused a fundamental prejudice to the defendant’s legal rights, we will not overturn it on appeal unless it was objected to during the trial and a proper instruction was offered in its place.”
It is clearly a party’s duty to present proposed instructions embodying their theory of the case. Benson v. State, Wyo., 571 P.2d 595 (1977). Appellant failed to do this. For the reasons stated, I would affirm the trial court in all respects.

. It is noted that all of the initial defendants were included in the verdict except H & H. As stated earlier, H & H was granted summary judgment. Neither party complained about H & H not being listed in the verdict form so the effect, if any, need not be addressed.


. Rule 51, Wyoming Rules of Civil Procedure, reads:
"At any time before or during the taking of evidence, the court may give to the jury such general instructions as to the duties and functions of the court and jury, and the manner of conducting the trial, as it may deem desirable to assist the jury in performing its functions. Such instructions, inclusive of rulings which are recorded by the court reporter for inclusion in any record, shall be reduced to writing, numbered and delivered to the jury with the other instructions and shall be a part of the record in the case.
"At the close of the evidence, or at such earlier time during the trial as the court reasonably directs, any party may file written requests that the court instruct the jury on the law as set forth in the requests. Before the argument of the case to the jury is begun, the court shall give to the jury such instructions on the law as may be necessary and same shall be in writing, numbered and signed by the judge, and shall be taken by the jury when it retires. No party may assign as error the giving or the failure to give an instruction unless he objects thereto before the jury retires to consider its verdict, stating distinctly the matter to which he objects and the grounds of his objection. Opportunity shall be given to make any such objection out of the hearing of the jury. All instructions offered by the parties, or given by the court, shall be filed with the clerk and, with the endorsements thereon indicating the action of the court, shall be a part of the record of the cause.”